Bloodworth, J.
In the city court of Sylvauia an accusation was preferred against George Williams, charging him with a misdemeanor, for that he, “on the 5th day of September, 1926, in the county aforesaid, unlawfully, with force and arms, did pursue his ordinary business or the work of his ordinary calling on the Lord’s day, by selling for a valuable consideration a certain quantity of gasoline.” Upon the trial of the case the evidence showed that the accused, on the Sabbath day, sold to “some fellows” going from Augusta to Savannah five gallons of gasoline. A verdict of guilty was returned, a motion for new trial was overruled, and the defendant excepted. In answer to a question certified to it by this court, the Supreme Court answered as follows: “In the light of modern-day methods of traveling by automobile, the motor-power of which is derived from the use of gasoline, and in the light of the present-day use to which automobiles are put, the sale of gasoline on the Sabbath is a ‘work of necessity’ within the contemplation of the Penal Code (1910), § 416.” For full opinion of the Supreme Court see 167 Ga. (144 S. E. 745). Under this ruling the trial court erred in overruling the motion for a new trial.

Judgment reversed.

Broyles, G. J., and Luke, J., concur.